Title: To Thomas Jefferson from John Taliaferro, 15 January 1826
From: Taliaferro, John
To: Jefferson, Thomas


Sir
Charlotteville
January 15th 1826
I had the honor of waiting upon you, some short time since as a Candidate for the office of Librarian. and being informed that certificates of my character and qualifications would be necessary. I intended to have gone down, for the purpose of obtaining them, but in consequence of business which called me over to Staunton, and which detained me there some time. I have been compelled to write to my friends for them, but owing either to miscarriage, or their absence from home, I have only received one, to wit from Mr Charles Hill formerly Senator of the district in which I reside, which I have inclosed, together with another of an older date, from Mr John Wood Dcd who I presume, was well known to you. Should other Certificates be required. I will use the utmost diligence to obtain them, but I am fearful they could not reach me, before the commencement of the next Session, at or befor which time the appointment must be made, however, should the inclosed be deemed sufficient. I should be happy to receive your determination thereon, as early as possible.I am with the highest respect Your Most Obedt ServantJohn A. Taliaferro: of King MtnN BAny communication on this subject, will be addressed to me at this placeJ. A. T.